Citation Nr: 0611141	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had US Navy service from August 1969 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2006, the veteran testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The veteran has filed a service connection claim for prostate 
cancer.  He asserts that he served aboard the USS JOSEPHUS 
DANIELS in the waters off the coast of Vietnam during the 
Vietnam era, and the personnel records confirm his service 
aboard that vessel.  Specifically, the veteran maintains that 
he spent time ashore in Vietnam, and he claims that he was 
then exposed to Agent Orange and therefore is entitled to 
presumptive service connection for prostate cancer.  In 
addition, the veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994). 

The following diseases shall be service connected if the 
veteran was exposed to a herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) 
(2005). 

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
The VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of Vietnam, 
without proof of actual duty or visitation in that country, 
does not constitute service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the 
term "Vietnam era" means the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period).  
See VAOPGCPREC 27-97.

At this point, the evidence of record fails to establish that 
the veteran had actual duty or visitation in the Republic of 
Vietnam.  He has provided evidence and testimony to the 
effect that he served on the USS JOSEPHUS DANIELS (DLG-27) 
from February 1970 to December 1970, and states that he went 
ashore in Vietnam in approximately March 1970.  Accordingly, 
the Board believes that a search for the deck logs for the 
USS JOSEPHUS DANIELS may prove helpful in substantiating the 
veteran's claim.  Accordingly, on remand, the RO should 
attempt to obtain from all appropriate Federal sources any 
documentary evidence relating to the activities of the USS 
JOSEPHUS DANIELS in the Vietnam theater of operations during 
1970.  Among the Federal agencies to which a request for this 
material might be made are the Naval Historical Center and 
the National Archives and Records Administration.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

The Board is confident that the RO will, on Remand, assure 
compliance with all notice and assistance duties under the 
Veterans Claims Assistance Act of 2000 (VCAA), to include 
pursuant to recent precedential decisions in Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006), and 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide any 
additional information he has to assist VA 
in attempting to verify that he had duty or 
visitation in the Republic of Vietnam.  He 
has indicated that he was a mailhandler, and 
that he was ordered to go ashore in Vietnam 
on at least one occasion to pick up mail.  
He should be advised that specific 
information as to the date(s) of any 
occasion(s) when he was in-country, to 
include the nature and duration of the 
mission, the identity(ies) of any personnel 
who accompanied him, and his organizational 
unit of assignment at the time, would be of 
importance in any records search.

2.  Based upon information provide by the 
veteran regarding his service aboard the USS 
JOSEPHUS DANIELS (DLG-27) from February 1970 
to December 1970, and his time ashore in 
Vietnam (which he has stated occurred in 
March 1970) contact the Naval Historical 
Center, Ships History Branch; the National 
Archives and Records Administration, and/or 
any other appropriate source and request 
that they furnish copies of appropriate 
extracts of the deck log of the USS JOSEPHUS 
DANIELS (DLG-27) or any other pertinent 
information relating to that vessel from 
February 1970 to December 1970.  Attempt to 
verify whether this ship was docked in, or 
was at anchor near Vietnam during that time 
period, and whether any records show that 
the veteran embarked onto Vietnamese 
territory on any date he has specified.  In 
requesting these records, follow the 
procedures prescribed in 38 C.F.R. § 3.159 
(2005).  All records and/or responses 
received should be associated with the 
claims file.

3.  Then readjudicate the veteran's claim 
for service connection for prostate cancer 
including due to herbicide exposure (as well 
as on a direct basis), based upon the 
additional evidence obtained.  If this 
requested benefit is not granted to his 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or argument 
in response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).


